       Case 19-24360            Doc 22       Filed 10/18/19 Entered 10/18/19 13:50:50                        Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Michael O Wiley                                          )             Chapter 13
       Kendra K Wiley                                           )             Case No. 19 B 24360
       Debtor(s)                                                )             Judge Timothy A Barnes

                                                      Notice of Motion

     Michael O Wiley                                                          Debtor A ttorney: David M Siegel
     Kendra K Wiley                                                           via Clerk's ECF noticing procedures
     7029 S Prairie Ave
     Unit 2N
     Chicago, IL 60637


                                                                              >   Dirksen Federal Building
On November 14, 2019 at 10:30 am, I will appear at the location listed to     >   219 South Dearborn
the right, and present this motion.                                           >   Courtroom 744
                                                                              >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                              /s/ MARILYN O. MARSHALL
methods indicated on or before Saturday, October 19, 2019.
                                                                              MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 08/28/2019.

2.   The debtor(s) have failed to commit all disposable income to the plan.

3. The debtor failed to amend schedule J to correct the amount for rent.

4. The debtor failed to amend the plan to use the preferred Trustee's tax refund/return language to part 2.3.

5.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                              /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                            MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
